Evans, J.
The contract in suit was entered into on November 8, 1915. By the terms thereof, the plaintiff agreed to convey to the defendant, on March 1, 1916, a farm of 320 acres, situated in Warren County, Iowa, and the defendant agreed to convey to the plaintiff/ in exchange, a farm of 154 acres, in Jasper County, and also a residence property in the town of Keswick. Each conveyance was to *895be made subject to specified encumbrances. Time was of the essence. Place of performance was fixed at the bank in Montezuma. The defendant appeared at such place on March 1, 1916, and remained there throughout the business hours of the day. The plaintiff did not appear, but sent tq the bank a deed and abstracts in purported pursuance of the contract. The deed was materially defective in description of the property, and the abstracts presented showed materially defective record title, and showed, also, unsatisfied mortgages in excess of the encumbrances to be assumed by the defendant. In this form, they were tendered to the defendant by the bank officials, and were declined by the defendant. At the close of the day, the defendant declared a rescission of the contract, accompanied with certain general objections to the abstract of title. At about 8 P. M.', the plaintiff arrived at the bank, where he called the attorney of the defendant by phone, and obtained a conference with him at the bank, which had no' result. The plaintiff offered, in general terms, to fully comply with his contract, and to remedy any defects in his deed or in his abstracts which might be pointed out to him. He did not, however, cause any corrections to be in fact made, either in the deed or in the abstracts, for at least some months thereafter. His wife was not present at any time on March 1st, the plaintiff being a nonresident of that county. Sometime thereafter, the plaintiff took up his own residence upon the farm in question, and made valuable improvements thereon. He also began an action for damages against the defendant, under a special provision of the contract, which provided for $5,000 to be paid by either party in the event of breach of the contract. Later, he amended his petition, and sought a specific performance, and obtained a transfer of his cause to the equity side.
The defendant’s defense sets forth, not only the default of the plaintiff in the presentation of his deed and abstracts, *896but also that the defendant was induced to sign the contract in question by false representations, which false representations included representations as to value. Many interesting questions are presented in the briefs. For the plaintiff, it is contended that the defendant waived all his defenses except such as were included in the objections made to the abstract of title on the first day of March, when he declared a rescission. For the defendant, it is claimed that the plaintiff waived his right to a specific performance, by his acquiescent conduct, and by electing to prosecute his action for damages. We do not find it necessary to go into these questions. The evidence was such as to justify the court in finding that the valuation put upon plaintiff’s 320-acre farm was grossly exaggerated. The valuation fixed in the contract was $130 an acre. The valuation of the defendant’s farm was fixed at $175 an acre. The farm of the plaintiff is described as rough land. The defendant was not a resident of Warren County, and was not familiar with values there. The plaintiff had acquired the farm on. the first of March preceding. Its purchase price to him was $77.50 per acre. Under the evidence, we are satisfied that the overvaluation put upon it in the contract was not less than $40 an acre. Whether this valuation was agreed to by the defendant by reason of false representations is not a controlling consideration in a specific performance suit. The fact itself gives the contract an unconscionable color. It is argued that the contract was a trading proposition, and that the property of the defendant was also put in at an exaggerated valuation. Even if that be true, we are satisfied from the evidence that the degree of exaggeration was moderate, as compared with that pertaining to the plaintiff’s land. Furthermore, if it had been exaggerated to the extent of $40 an acre, the acreage was less than one half of the farm of plaintiff, and it would still leave the plaintiff a large gainer by the inflated price. Manifestly, a court of *897equity will not be swift to award the extraordinary and discretionary remedy of specific performance for the enforcement of grossly inflated valuations. The decree of the district court will be — Affirmed.
Preston, C. J., Ladd and Salinger, JJ., concur.